 Case 2:20-bk-21020-BR           Doc 144 Filed 03/26/21 Entered 03/26/21 10:35:56                                                   Desc
                                  Main Document     Page 1 of 3
 1     JASON M. RUND, TRUSTEE
       Email: trustee@srlawyers.com
       840 Apollo Street, Suite 351
 2
       El Segundo, CA 90245
 3     Telephone:       (310) 640-1200
       Facsimile:       (310) 640-0200
 4
                                    UNITED STATES BANKRUPTCY COURT
 5
                                        CENTRAL DISTRICT OF CALIFORNIA
 6
                                             LOS ANGELES DIVISION

 7     In Re:                                                  Case No.: 2:20-bk-21020-BR

 8
       THOMAS VINCENT GIRARDI,
                                                                             %"$&*!*"%&*!")&"%*&*! )-&#"&")!-)%& %& %& %& %& &*!*%"')!1
                                                                                                  20210202
 9                                                             Chapter: 7

10                                                             NOTICE OF CONTINUED MEETING OF
                                                               CREDITORS AND APPEARANCE OF
11                                                             DEBTOR [11 USC 341(a)]
                                          Debtor.
12
       COUNSEL: PRO SE
13     TO THE ABOVE NAMED DEBTOR:

14             You are hereby notified that the Meeting of Creditors pursuant to Title 11 U.S.C. Section 341(a) in the
       above-entitled matter was continued to 06/18/2021 at 10:00 AM via telephone conference only by calling
15     1-866-916- 3454 and entering passcode 4876953#, for the reason set forth below:

16                   You failed to appear at the 341(a) meeting previously scheduled in your matter.

17                   You failed to provide proper picture I.D. and/or original proof of Social Security Number at the
                     341(a) meeting previously scheduled in your matter.
18                   Additional documents have been requested and/or documents received are in the process of review.
                     The Trustee may require further information and if so, you will be contacted. Failure to provide
19                   requested documentation may result in a motion to dismiss your case filed by the Trustee.
                          2 years tax returns                     1 year bank statement                 Other
20
                     Amend Schedule A, B, C, D, E, F, G, H, I, J
21
                     Amend Statement of Related Cases
22
                     Amend Statement of Financial Affairs
23                   Other

24

25     Dated:   March 26, 2021                                       /s/ Jason M. Rund
                                                                     JASON M. RUND, TRUSTEE
26

27

28
        Case 2:20-bk-21020-BR                     Doc 144 Filed 03/26/21 Entered 03/26/21 10:35:56                                      Desc
                                                   Main Document     Page 2 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                    SHERIDAN & RUND
                                                    840 Apollo Street, Suite 351
                                                    El Segundo, CA 90245

A true and correct copy of the foregoing document entitled (specify): Notice of Continued Meeting of Creditors and
Appearance of Debtor [11 USC 341(a)] will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On March 26,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov
Counsel For Trustee: Levene, Neale, Bender, Yoo & Brill, tjy@lnbyb.com, ctp@lnbyb.com, rps@lnbyb.com
Counsel for Petitioning Creditors: Andrew Goodman, agoodman@andyglaw.com
Counsel for Conservator, Robert Girardi: Leonard Pena, lpena@penalaw.com, penasomaecf@gmail.com,
penalr72746@notify.bestcase.com




                                                                                         X Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On March 26, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Debtor: Thomas Vincent Girardi, 1126 Wilshire Blvd, Los Angeles, CA 90017
Debtor: Thomas Vincent Girardi, 100 Los Altos Drive, Pasadena, CA 91105

                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                             Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

March 26, 2021                     Laura Gitnick                                                    /s/ Laura Gitnick
Date                                 Printed Name                                                   Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 2:20-bk-21020-BR        Doc 144 Filed 03/26/21 Entered 03/26/21 10:35:56              Desc
                                    Main Document     Page 3 of 3
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Rafey Balabanian , docket@edelson.com
   Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   Sandor Theodore Boxer tedb@tedboxer.com
   Richard D Buckley richard.buckley@arentfox.com
   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
   Jennifer Witherell Crastz   jcrastz@hrhlaw.com
   Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Richard W Esterkin richard.esterkin@morganlewis.com
   Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   James J Finsten , jimfinsten@hotmail.com
   James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   Razmig Izakelian razmigizakelian@quinnemanuel.com
   Lewis R Landau Lew@Landaunet.com
   Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   Edith R Matthai ematthai@romalaw.com
   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
   Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   Carmela Pagay ctp@lnbyb.com
   Ambrish B Patel apatelEI@americaninfosource.com
   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
   Richard P Steelman rps@lnbyb.com, john@lnbyb.com
   Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
